4 N.Y.3d 880 (2005)
THE PEOPLE OF THE STATE OF NEW YORK ex rel.
MICHAEL MILONOPOULOS, Appellant,
v.
MICHAEL RABIDEAU, as Superintendent of Groveland Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted March 28, 2005.
Decided May 10, 2005.
On the Court's own motion, appeal transferred, without costs, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]). Motion for poor person relief dismissed as academic.